DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 12 is currently amended.
Claims 1-12 and 15-16 are elected, in response to restriction.
Claims 13-14 and 17-18 are non-elected.
Claims 1-12 and 15-16 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
A product and a process specially adapted for the manufacture of said product; or
A product and a process of use of said product; or
A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or means specifically designed for carrying out the said process; or
A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12 and 15-16, drawn to string matching techniques.
Group II, claims 13 and 17, drawn to blockchain transaction generation.
Group III, claims 14 and 18, drawn to finite state machines.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of deterministic finite automata states. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2006/0020595 A1 to Norton et al. (hereinafter “Norton”). Norton discloses deterministic finite automata states (abstract; Figure 1; paras 43, 65-73; claim 1).
Groups I-II also require the technical feature of locking script of an unspent output (UTXO). This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mastering Bitcoin to Antonopoulos (hereinafter “Mastering Bitcoin”). Mastering Bitcoin discloses locking script of an unspent output (UTXO) (pages 113-114, 121-123).
During a telephone conversation with Scott S. Adams (Reg. No. 63,302) on 06/13/2022 at 05:30 PM PST, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12 and 15-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-14 and 17-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1
Claims 1-12 are directed to a computer-implemented method (i.e. process). Claims 15-16 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) associating transaction data with states of a deterministic finite automata finite state machine, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions:
associating a portion of data in a ... transaction (Tx1) with a state of the DFA
Additionally, Claim 1 recites (i.e., sets forth or describes) associating transaction data with states of a deterministic finite automata finite state machine, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with
concepts performed in the human mind:
associating a portion of data in a ... transaction (Tx1) with a state of the DFA
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. The following additional elements generally links the use of the judicial exception to a particular technological environment, that being of blockchain transactions:
locking script of an unspent output (UTXO1) of a blockchain
Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-12 and 15-16 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over "Blockchain and Bitcoin" to Liu Qi's Blog (hereinafter “Qi”) in view of US 2008/0101371 A1 to Law et al. (hereinafter “Law”).

Claim 1:
Qi teaches:
associating a portion of data in a locking script of an unspent output (UTXO1) of a blockchain transaction (Tx1) with a state of the [state transition system] (Section 2: Bitcoin As A State Transition System)
Qi does not teach:
deterministic finite automata (DFA)
Law teaches:
DFA (paras 4-5, 37-38)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Qi by substituting a DFA for the state transition system, as taught by Law, because simple substitution of one known element for another to obtain predictable results is obvious (see KSR). One of ordinary skill in the art would have been motivated to make such a substitution in order to improve upon the choices of state transition systems available.

Claim 2: 
Qi in view of Law teach all limitations of claim 1. Qi also teaches:
using a further transaction (Tx2) to make a transition from the state of the [state transition system] to a further state by spending the unspent output (UTXO1) of the blockchain transaction (Tx1) (Section 2: Bitcoin As A State Transition System)
wherein the further state is associated with a portion of data provided within a locking script of an unspent output (UTXO2) of the further transaction (Section 2: Bitcoin As A State Transition System)
Law teaches:
DFA (paras 4-5, 37-38)

Claim 3: 
Qi in view of Law teach all limitations of claim 1. Qi also teaches:
using a portion of code to implement or represent at least one state transition trigger which, when executed, causes a further transaction (Tx2) to spend the unspent output (UTXO1) of the blockchain transaction (Tx1) and thus move the [state transition system] to another state (Section 2: Bitcoin As A State Transition System)
Law teaches:
DFA (paras 4-5, 37-38)

Claim 4: 
Qi in view of Law teach all limitations of claim 3. Qi also teaches:
the portion of code comprises a machine-testable condition which provides a Boolean result based upon an input (Section 2: Bitcoin As A State Transition System)

Claim 5: 
Qi in view of Law teach all limitations of claim 4. Qi also teaches:
wherein the input is determined at run time and is used by the portion of code to determine whether or not the unspent output (UTXO1) should be spent so as to move the [state transition system] to the other state (Section 2: Bitcoin As A State Transition System)
Law teaches:
DFA (paras 4-5, 37-38)

Claim 6: 
Qi in view of Law teach all limitations of claim 1. Qi also teaches:
wherein the portion of data in the unspent output (UTXO1) is provided in a locking script (Section 2: Bitcoin As A State Transition System)

Claim 7: 
Qi in view of Law teach all limitations of claim 6. Qi also teaches:
wherein the portion of data is a tag, label or a portion of metadata (Section 2: Bitcoin As A State Transition System)

Claim 8: 
Qi in view of Law teach all limitations of claim 1. Qi also teaches:
the [state transition system] is a model of a machine-executable smart contract (Section 1: Introduction)
Law teaches:
DFA (paras 4-5, 37-38)

Claim 9: 
Qi in view of Law teach all limitations of claim 1. Qi also teaches:
the unspent output (UTXO1) comprises a locking script which includes a hash of a puzzle, a solution of which must be provided by an input of a further transaction in order to spend the output (UTXO1) and transition the [state transition system] to another state (Section 2: Bitcoin As A State Transition System)
Law teaches:
DFA (paras 4-5, 37-38)

Claim 10: 
Qi in view of Law teach all limitations of claim 1. Qi also teaches:
the unspent output (UTXO1) comprises a locking script which includes a hash of a redeem script which must be provided by an input of a further transaction in order to spend the output (UTXO1) and transition the [state transition system] to another state (Section 2: Bitcoin As A State Transition System)
Law teaches:
DFA (paras 4-5, 37-38)

Claim 11: 
Qi in view of Law teach all limitations of claim 10. Qi also teaches:
wherein the redeem script comprises a cryptographic key (Section 2: Bitcoin As A State Transition System)

Claim 12: 
Qi in view of Law teach all limitations of claim 1. Qi also teaches:
using one or more computing agents to perform the step of claim (Sections 1 and 2)

Claim 15: 
Qi in view of Law teach all limitations of claim 1. Qi also teaches:
A system arranged to implement the method of claim 1 (Sections 1 and 2)

Claim 16: 
Qi in view of Law teach all limitations of claim 15. Qi also teaches:
a blockchain platform; at least one computing agent arranged to implement the [state transition system] via the blockchain (Sections 1 and 2)
Law teaches:
DFA (paras 4-5, 37-38)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685